                       IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF COLORADO
                          SENIOR JUDGE MARCIA S. KRIEGER


Criminal Action No. 18-cr-00201-MSK-GPG

UNITED STATES OF AMERICA,

         Plaintiff,

v.

1. JESSICA MONARREZ, and
2. ANDY SELTZER,

         Defendants.

----------------
and
----------------

Criminal Action No. 18-cr-00202-MSK-GPG

UNITED STATES OF AMERICA,

         Plaintiff,

v.

1. DEAN SCHMID,
2. ANGELA SCHMID, and
4. ANDY SELTZER,

      Defendants.
______________________________________________________________________________

      OPINION AND ORDER OVERRULING OBJECTIONS AND ADOPTING
                            RECOMMENDATIONS
______________________________________________________________________________

         THIS MATTER comes before the Court pursuant to Recommendations (# 110, 112 in

18-cr-201; # 209, 211 in 18-cr-202) by the Magistrate Judge with regard to various pending

motions in each case. Mr. Seltzer filed Objections (# 117, 118 in 18-cr-201; # 220, 221 in 18-cr-

                                                1
202)1 to one aspect of the Magistrate Judge’s Recommendation, relating to his possession of

Grand Jury transcripts. In all other respects, more than 14 days have passed since service of the

Recommendations on the Defendants, and no Defendant has objected to any other component of

those Recommendations.

       Turning first to the un-objected to portions of the Recommendation, when no party files

timely objections to a Recommendation, the Court reviews that Recommendation under

whatever standard of review it deems appropriate. Summers v. State of Utah, 927 F.2d 1165,

1167 (10th Cir. 1991). Here, the Court has reviewed the Magistrate Judge’s Recommendations

under the otherwise applicable “clearly erroneous or contrary to law” standard of 28 U.S.C. §

636(b)(1)(A). Upon such review, the Court finds no error of law or fact by the Magistrate Judge.

Thus, the Court adopts the Recommendations found at Docket # 110 in the 18-cr-201 case and

Docket #209 in the 18-cr-202 case and disposes of the motions identified therein as

recommended by the Magistrate Judge.

       Mr. Seltzer Objections relate to the Magistrate Judge’s Recommendations (# 112 in 18-

cr-201; # 211 in 18-cr-202) that Mr. Seltzer’s Motion [. . .] To Be Allowed to Possess Grand

Jury Testimony (# 109 in 18-cr-201; # 208 in 18-cr-202) be denied. More specifically, the

Magistrate Judge has previously granted requests by Mr. Seltzer (# 27 in 18-cr-201; # 116 in 18-

cr-202) to have access to and review the Grand Jury transcripts, but has ruled that Mr. Seltzer is

“not allow[ed] to retain copies of any grand jury materials” outside the presence of his counsel or

a court-appointed investigator. After discharging his attorney and electing to proceed pro se, Mr.

Seltzer then filed motions (# 109 in 18-cr-201; # 208 in 18-cr-202), in which he requested



1
       In both instances, it appears that duplicate copies of Mr. Seltzer’s Objections were filed
sequentially on the docket.

                                                 2
modification of that prior order, allowing him to “possess in [his] permanent possession a copy

of the grand jury transcripts.” Mr. Seltzer explained that he needed the Grand Jury materials in

order to explore the potential of any issues arising under Franks v. Delaware. In his

Recommendations on Mr. Seltzer’s motions, the Magistrate Judge found that Mr. Seltzer had

sufficient access to the transcripts by being able to review them in the presence of his

investigator (who remains available to him), but that “due to the investigative methods regarding

confidential sources set forth in the transcripts, the actual transcripts may not remain in [Mr.

Seltzer’s] custody.” The Magistrate Judge found that this “strikes the appropriate balance

between protection of sources and methods and allowing [Mr. Seltzer] sufficient time and access

to plan and prepare his defense.” The Magistrate Judge specifically responded to Mr. Seltzer’s

contention that he wished to “compare the transcripts, side-by-side, with other evidence”

(including video recordings), finding that “nothing in the Court’s current Order prevents or

inhibits such comparison.” The Magistrate Judge also noted that, to the extent Mr. Seltzer

wished to compare the Grand Jury transcripts to audio or video evidence that had been disclosed,

Mr. Seltzer’s ability to access that audio and video evidence was similarly limited, “for safety

purposes,” to times when his investigator was present. Accordingly, the Magistrate Judge

recommended that Mr. Seltzer’s motions be denied.

       Mr. Seltzer filed timely Objections to those Recommendations. Mr. Seltzer’s Objections

do not point to any particular mistake of law or fact made by the Magistrate Judge. Indeed, Mr.

Seltzer’s Objections largely repeat that he is requesting his constant possession of the Grand Jury

materials “so that he may compare [them] to statements by [government agents] throughout the

discovery,” as well as to “audio/video.” He complains that the process of comparing the




                                                  3
transcripts to the other evidence is time-consuming and that his “investigator hasn’t that much

time.” Mr. Seltzer also argues that he as a “particularized need” for access to the transcripts.

       This Court reviews non-dispositive recommendations by the Magistrate Judge to

determine whether they are “clearly erroneous or contrary to law.” 28 U.S.C. § 636(b)(1)(A). A

recommended ruling is “clearly erroneous” where, after reviewing the entirety of the evidence,

this Court is “left with the definite and firm conviction that a mistake has been committed.”

Allen v. Sybase, Inc., 468 F.3d 642, 659 (10th Cir. 2006).

       The Court finds no error, clear or otherwise, in the Magistrate Judge’s Recommendation

that Mr. Seltzer’s request for continuous possession of the Grand Jury transcripts be denied. Mr.

Seltzer is detained pending trial in this matter, and that detention presents special security

concerns that attach to Mr. Seltzer’s possession (and potential dissemination) of Grand Jury

materials. As requested by Mr. Seltzer, both the Magistrate Judge and this Court engaged in an

in camera review of the Grand Jury materials (# 111 in 18-cr-201; # 210 in 18-cr-202). Those

materials reveal the existence of various confidential sources that assisted with the investigation

of the crimes alleged in these cases, as well as investigatory methods used by law enforcement.

As the Magistrate Judge noted, disclosure of these sources and methods within the jail

environment where Mr. Seltzer is housed can compromise the safety of the sources (who,

although anonymous, could still be identified based on their actions and be subjected to exposure

or retaliation by persons to whom Mr. Seltzer discloses such information) or hinder the efficacy

of the investigatory methods that law enforcement might currently be using in other

investigations or may use in the future. Thus, the government has a significant interest in

limiting Mr. Seltzer’s ability to possess and disseminate the Grand Jury transcripts within the jail

environment.



                                                  4
       Admittedly, Mr. Seltzer has a strong interest in being able to mount a complete and

effective defense to the charges against him, and the Court has previously found that that interest

includes being able to review the Grand Jury transcripts. Thus, a balance must be stricken

between Mr. Seltzer’s need to have maximum opportunity to review and evaluate the transcripts

and the government’s interest in avoiding unnecessary dissemination of the transcripts by Mr.

Seltzer in the jail. The restrictions initially placed on the production of the transcripts – that Mr.

Seltzer could review them, but only in the presence of his attorney or investigator and that Mr.

Seltzer could not retain possession of the transcripts when he returned to his cell – was a

reasonable way of striking that balance, and indeed, is consistent with the general practice

employed in most criminal cases in this Court where Grand Jury materials are disclosed.

       Nothing in Mr. Seltzer’s motion or objections warrants deviating from that procedure.

Mr. Seltzer may be correct that his time with his investigator – and thus, his time with the Grand

Jury transcripts – is limited, but that situation is no different than the situation that existed when

the Court first ordered that the transcripts would remain in the possession of Mr. Seltzer’s then-

counsel. A detained defendant’s time to meet with and confer with his counsel is similarly

limited. Mr. Seltzer’s decision to proceed pro se does not reduce the risk of improper

dissemination of the transcripts (if anything, the lack of attorney oversight perhaps increases that

risk), and thus, does not justify a loosening of the restrictions on Mr. Seltzer’s possession of the

transcripts. And although the Court is sympathetic to Mr. Seltzer’s realization that preparation of

a defense is a time-consuming process – one whose demands might exceed the amount of time

Mr. Seltzer is afforded with the discovery materials – that situation is one of the many unique

challenges that are inherent when a detained defendant nevertheless wishes to proceed pro se

(and one whose existence was explained to Mr. Seltzer when he requested to proceed pro se).



                                                   5
But again, Mr. Seltzer’s decision to proceed pro se does not entitle him to greater latitude than

the Court would otherwise grant him; to hold otherwise would effectively encourage defendants

to proceed pro se in order to obtain such privileges. Accordingly, this Court finds no error in the

Magistrate Judge’s conclusion that Mr. Seltzer has not shown any good cause for modifying the

existing order that limits his access to the Grand Jury materials to those circumstances where his

investigator is also present. Thus, Mr. Seltzer’s Objections are overruled and the Court adopts

the Magistrate Judge’s Recommendation that his motions be denied.

       For the foregoing reasons, the Court OVERRULES Mr. Seltzer’s Objections (# 117, 118

in 18-cr-201; # 220, 221 in 18-cr-202) and ADOPTS all of the Recommendations (# 110, 112 in

18-cr-201; # 209, 211 in 18-cr-202) of the Magistrate Judge. Pursuant to those

Recommendations:

       • In the 18-cr-201 case, Mr. Seltzer’s Motion for Continuance (# 108) is GRANTED,2

and trial in that case is set for April 6, 2020 at 8:30 a.m. in the Grand Junction Courthouse, with

a Pretrial Conference set for April 2, 2020 at 3:30 p.m. in Courtroom 901 in the Arraj

Courthouse in Denver. Mr. Seltzer’s Motion to Possess Grand Jury Material (# 109) is

GRANTED IN PART and DENIED IN PART on the terms set forth in the Recommendation.

       • In the 18-cr-202 case, Ms. Schmid’s Motions to Continue (# 202, 206) are DENIED.

Mr. Seltzer’s Motions for Continuance (# 204, 207) are GRANTED. Trial in that case is set for

May 4, 2020 at 8:30 a.m. in the Grand Junction Courthouse, with a Pretrial Conference set for

April 30, 2020 at 3:30 p.m. in Courtroom 901 in the Arraj Courthouse in Denver. Mr. Seltzer’s



2
        As to both this motion and the similar motion filed in 18-cr-202, the Court finds that,
based on the Defendants’ representations at the hearing before the Magistrate Judge, the
Defendants require additional time for effective preparation of a defense, taking into account the
exercise of reasonable diligence, and that a continuation of the trial date is therefore in the
interests of justice. 18 U.S.C. § 3161(h)(7)(B)(iv).
                                                 6
prior motions at Docket # 159 and 161 are STRICKEN. Mr. Seltzer’s Motion to Possess Grand

Jury Material (# 208) is GRANTED IN PART and DENIED IN PART on the terms set forth in

the Recommendation.

      Dated this 18th day of November, 2019.

                                                   BY THE COURT:




                                                   Marcia S. Krieger
                                                   Senior United States District Judge




                                               7
